NO. 07-05-0262-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL B

                                   JULY 25, 2005
                          ______________________________

                             In re: CARL DOUGLAS HAYES,

                                                      Relator
                        _________________________________

                                 Original Proceeding
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Carl Douglas Hayes applied for a writ of mandamus directing Charles Bacarisse,

district clerk, to file an original petition he sent to Bacarisse. We dismiss the application.

       We, as an appellate court, have jurisdiction to issue a writ of mandamus against an

entity other than a trial court only when necessary to enforce our jurisdiction over a pending

appeal. In re Soto, No. 07-04-0413-CV, 2004 Tex. App. LEXIS 1751 (Tex. App.–Amarillo

August 9, 2004, orig. proceeding); In re Washington, 7 S.W.3d 181, 182 (Tex. App.—

Houston [1st Dist.] 1999, orig. proceeding). Given that Hayes seeks relief against a district

clerk for omitting to file an original petition and that the matter does not affect a pending

appeal, we lack jurisdiction to address the matter.

       Accordingly, the application for writ of mandamus is dismissed for want of

jurisdiction.

                                                  Brian Quinn
                                                  Chief Justice